Citation Nr: 1504579	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Springhill Memorial Hospital from December 22 to December 23, 2011.


REPRESENTATION

Veteran represented by:	Veterans Assistance Foundation, Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from June 1971 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA), Medical Center in Biloxi, Mississippi, that denied the above claim.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his February 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing at a local VA office.  In December 2013, he was notified that the requested hearing had been scheduled for February 11, 2014.  His representative (Veterans Assistance Foundation, Inc.) was also notified by letter.

On February 3, 2014, the Veteran notified the RO that he would not be able to attend the scheduled hearing, and that he wished to be rescheduled at a later date.  
In June 2014, the Veteran was notified that the requested hearing had been scheduled for August 28, 2014.  The notice letter did not specify the issue(s) on appeal that would be addressed at the hearing.  A copy of this notice was sent to a different representative (private attorney) that was representing the Veteran before the Board on unrelated issues.  The Veterans Assistance Foundation, Inc., was not notified of the August 2014 hearing.  The Veteran attended the August 2014 hearing, but the issue currently on appeal was not addressed.  As such, the Veteran has not yet been afforded a hearing on the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Springhill Memorial Hospital from December 22 to December 23, 2011.

Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  A Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014).  Thus, this claim is remanded in order to afford the Veteran a hearing before a Veterans Law Judge at the local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at his local RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

